COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Pamela J. Hazelwood v. Keith L. Hazelwood

Appellate case number:    01-17-00147-CV

Trial court case number: 2015-49239

Trial court:              310th District Court of Harris County

       In May 2017, appellant filed a motion to supplement the clerk’s record, listing a number
of items she wanted included in the record. This motion was granted on June 1, and the Harris
County District Clerk was ordered to supplement the record with six documents. The
supplemental clerk’s record was filed and included all but one document, which the clerk noted
was not located.
        Appellant subsequently filed additional amended motions to supplement the clerk’s
record, seeking to obtain a supplemental clerk’s record with thirteen additional documents. Two
of the documents sought in the most recent motions were included in the supplemental clerk’s
record.
        “If a relevant item has been omitted from the clerk’s record . . . any party may by letter
direct the trial court clerk to prepare, certify, and file in the appellate court a supplement
containing the omitted item.” TEX. R. APP. P. 34.5(c)(1). An order from this court is unnecessary
to supplement the record.
        Accordingly we DENY appellant’s second and third amended motions to supplement the
clerk’s record. Any further requests for supplementation of the clerk’s record should be made
directly to the trial court clerk, without the necessity of obtaining authorization from this court.
TEX. R. APP. P. 34.5(c)(1).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: November 14, 2017